DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 07/22/2021.
Claims 1-10 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The specification paragraphs must be numbered. See MPEP 608.01 and 37 CFR 1.52 for more details. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites “a radio frequency (RF) source signal output device configured to receive the radar reception signal and to output a video signal by reflecting the measurement and the analysis,” emphasis added.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here, the term “reflecting” in claim 1 is used by the claim to mean “based on,” while the accepted meaning is “throw back.” The term is indefinite because the specification does not clearly redefine the term. Examiner recommends replacement of the term “reflecting” with “based on”.  Claims 2-5 are rejected as depending from claim 1.

Claim 7 recites the element "J/S" in the disclosed equation.  It is unclear to the examiner if JSR is the same as “J/S” due to the variables “J” and “S” not being introduced. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “J/S” will be interpreted as “JSR”. 
Claim 7 additionally recites the element "k" in the disclosed equation.  It is unclear to the examiner what “k” precisely refers to. The specification merely states that “k” is a constant. For the purposes of this examination, the examiner will interpret “k” to mean “any value”.  Claim 8 is rejected due to its dependency from claim 7.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Richmond (US 6100838), hereinafter Richmond.

Regarding claim 6, Richmond discloses a jamming signal generating method comprising: measuring and analyzing a radar reception signal (See at least Col. 2 Lines 10-14 “The AM detector detects the difference frequencies produced by the beating of the desired radar signal and the weaker jamming signal with the stronger jamming signal. The other channel may include a delay line”); receiving a jamming signal and a video signal (See at least Fig. 1, item 26, Col. 2 Lines 10-14 “The AM detector detects the difference fre quencies produced by the beating of the desired radar signal and the weaker jamming signal with the stronger jamming signal. The other channel may include a delay line”, Col. 2 Lines 59-64 “the exception that quadrature hybrid 26 for the video signal must be modified to have a substantially constant delay. Standard quadrature hybrids have a nonuniform delay characteristic and thus, because of the wideband nature of the video signal, compensation must be provided.”); measuring signal strength of the jamming signal (See at least Col. 2 Lines 6-9 “a desired signal and two higher intensity jamming signals, is amplitude standardized by, for example, conventional AGC techniques, and split into two channels.”); and obtaining a jamming to signal ratio (JSR) through the radar reception signal and the jamming signal (See at least Col. 1 Lines 44-50 “a weaker jamming signal is also present, it is preserved in its original ratio to the desired signal.”).

Regarding claim 9, Richmond, as shown above, discloses all of the limitations of claim 6. Richmond additionally discloses obtaining the JSR is performed without stopping receiving the radar reception signal (See at least Col. 5 Lines 31-44 “In fact, continuous look-through can be achieved with a continuous monitoring of the radar frequency.”).

Regarding claim 10, Richmond, as shown above, discloses all of the limitations of claim 6. Richmond additionally discloses the measuring and analyzing comprises measuring at least one of signal strength, a frequency, a bandwidth, a pulse modulation width, or the cumulative number of pulses of the radar reception signal (See at least Col. 2 Lines 10-14 “The AM detector detects the difference fre quencies produced by the beating of the desired radar signal and the weaker jamming signal with the stronger jamming signal. The other channel may include a delay line”).

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Richmond teaches a multiple source jamming signal cancellation system. However, neither Richmond nor the prior art of record teach the elements of claim 1, including a radio frequency (RF) source signal output device configured to receive the radar reception signal and to output a video signal by reflecting the measurement and the analysis; and a jamming transmission signal measurement device configured to receive the video signal and the jamming signal and to obtain a jamming to signal ratio (JSR). Additionally, neither Richmond nor the prior art of record teach the elements of claim 7, including where JSR is obtained by the equation given below.

    PNG
    media_image1.png
    58
    350
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng (US 20190363820 A1) discloses methods, systems, and computer readable media for utilizing a jamming-resistant receiver device
Kageme (US 20190339374 A1) discloses a radar system
Lee (US 20190317188 A1) discloses apparatus of generating jamming signal for deceiving transmission/reception device and method thereof
Cho (US 10107895 B2) discloses an amplitude calibration of a stepped-chirp signal for a synthetic aperture radar
DiMartino (US 8055184 B1) discloses a system and method for active jamming of confidential information transmitted at a point-of-sale reader
Inaba (US 7652616 B2) discloses a target object detection system
Wise (US 4642643 A) discloses a noise jammer discrimination by noise spectral bandwidth
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648